 1                              UNITED STATES DISTRICT COURT

 2                                     DISTRICT OF NEVADA

 3 Lester Tellis,                                       Case No.: 2:19-cv-01242-JAD-GWF

 4          Petitioner
                                                                  Order Denying IFP
 5 v.                                                          Application and Dismissing
                                                              Improperly Commenced Case
 6 James Dzurenda, et al.,
                                                                        [ECF No. 1]
 7          Respondents

 8

 9         Lester Tellis petitions for habeas relief from his 1987 Nevada state-court convictions for

10 kidnapping, robbery, attempted murder, and illegal discharge of a firearm. Although Tellis filed

11 a motion to proceed in forma pauperis along with his petition, he did not properly commence this

12 case because that pauper application does not include all required attachments. Under 28 U.S.C.

13 § 1915(a)(2) and Local Rule LSR1-2, a petitioner must attach both an inmate-account statement

14 for the past six months and a properly executed financial certificate. Tellis has not complied

15 with either requirement, making his application incomplete. Because Tellis’s application for

16 leave to proceed in forma pauperis is incomplete, I deny it and dismiss this action without

17 prejudice to Tellis’s ability to file a new petition in a new action with a fully complete pauper

18 application on the proper form with all required attachments.

19         IT THEREFORE IS ORDERED that the application to proceed in forma pauperis [ECF

20 No. 1] is DENIED and that this action is DISMISSED without prejudice to Tellis’s ability to

21 file a new petition in a new action with a properly completed pauper application.

22

23
 1         IT FURTHER IS ORDERED that a certificate of appealability is DENIED, as jurists of

 2 reason would not find the court’s dismissal of this improperly commenced action without

 3 prejudice to be debatable or incorrect.

 4         IT FURTHER IS ORDERED that the Clerk is directed to SEND petitioner two copies

 5 each of an application form to proceed in forma pauperis for incarcerated persons and a

 6 noncapital Section 2254 habeas petition form, one copy of the instructions for each form, and a

 7 copy of the papers that he submitted in this action.

 8         IT FURTHER IS ORDERED that the Clerk is directed to ENTER JUDGMENT

 9 accordingly and close this case.

10         Dated: July 23, 2019

11                                                         _________________________________
                                                                  ____
                                                                     _ ________
                                                                             ______
                                                                                ______
                                                                                __ ___ _____
                                                                                   __
                                                           U.S. District
                                                                      c Judge
                                                                  stric
                                                                     ict
                                                                     ic    d e Jennifer
                                                                         Judg       ifer A.
                                                                               J nnif
                                                                               Je        A. Dorsey
                                                                                            D
12

13

14

15

16

17

18

19

20

21

22

23



                                                    2
